IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

E.C., A CHILD,

       Petitioner,

 v.                                                       Case No. 5D17-3861

STATE OF FLORIDA,

       Respondent.

________________________________/

Opinion filed December 29, 2017

Petition for Certiorari Review of Order
from the Circuit Court for Orange County,
Sally Kest, Judge.

Robert Wesley, Public Defender, and Tyler
Stiglich, Assistant Public Defender, Orlando,
for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock McGuigan,
Assistant Attorney General, Daytona Beach,
for Respondent.


PER CURIAM.

       E.C. petitions this Court for a writ of mandamus compelling the trial court to toll

speedy trial, stay all proceedings, and appoint two experts to evaluate his competency

pursuant to Florida Rule of Juvenile Procedure 8.095 and section 985.19(1), Florida

Statutes (2016). We sua sponte treat this matter as a petition for certiorari, find the trial

court’s order departs from the essential requirements of law, and grant the petition.
       E.C.’s counsel filed five separate motions to determine competency. The trial court

denied all five motions as “legally insufficient.” While several of the motions were legally

insufficient, the final motion satisfied the requirements of rule 8.095(a)(1) and section

985.19, and should have been granted. Hence, we quash the order denying the fifth

motion to determine competency. On remand, the trial court shall stay the proceedings

and order an examination in compliance with rule 8.095 and section 985.19.

       PETITION GRANTED; ORDER QUASHED.


PALMER, ORFINGER and EVANDER, JJ., concur.




                                             2